Citation Nr: 1624129	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1942 to July 1943.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office RO in Milwaukee, Wisconsin.  Jurisdiction currently rests with the RO in Nashville, Tennessee.

This case was previously remanded by the Board in January 2015 when the Board reopened the claim and remanded the claim on the merits.  It now returns for appellate review.

In August 2015, since the issuance of the most recent May 2015 supplemental statement of the case, the appellant submitted additional evidence including duplicative service records, medical records and articles regarding rheumatic fever, but did not waive review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  The Veteran's substantive appeal was filed after February 2, 2013 and Board interprets such exception as applying only to evidence submitted by the Veteran, as is the case here.  Moreover, in light of favorable decision below, a remand for the additional evidence to be considered by the AOJ is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in April 1996; the death certificate stated the immediate cause was sudden cardiac death due to arteriosclerotic heart disease (ASHD) with other significant conditions of hypertension and end stage renal disease contributing to death but not resulting in the underlying cause.  

2.  Resolving all doubt in his favor, the Veteran's hypertension onset during active service or within a year of separation from service.

3.  Resolving all doubt in his favor, the Veteran's hypertension contributed substantially or materially to cause death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board grants service connection for the cause of the Veteran's death.  Such represents a complete grant of this specific benefit sought on appeal.  Thus, any deficiency in VA's compliance with these issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 
There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

The appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Accordingly, the Board will examine whether either the Veteran's primary cause of death or any of the contributing causes of death should have been granted service connection.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).
According to the Veteran's death certificate, he died in April 1996; the death certificate stated the immediate cause was sudden cardiac death due to ASHD with other significant conditions of hypertension and end stage renal disease contributing to death but not resulting in the underlying cause.  A March 2010 Board decision, in pertinent part, found there was clear and unmistakable error in June 1948 rating decision which severed service connection for mitral insufficiency with a history of rheumatic fever, thus at time of the Veteran's death, he was service-connected connected for such but not for any other disabilities.

The Veteran's service treatment records demonstrate elevated blood pressure readings during service.  Specifically a November 1942 enlistment examination documented a blood pressure reading of 144/73.  A March 1943 service treatment record documented a pain in region of heart for 6 to 7 years, which was intermittent at first and now was constant and worse after exercise, and documented a blood pressure reading of 125/65.  Moreover, medical records shortly after service demonstrate hypertension for VA purposes.  Specifically, a March 1945 VA treatment record, less than two years after separation from service, documented readings of 160/74 when standing, 168/78, when standing after exercise, and 160/74 when sitting 3 minutes later.

An April 2015 VA examiner addressed the question of whether the contributory hypertension, atherosclerotic heart disease and end stage renal disease were etiologically related to the Veteran's military service.  With respect to hypertension the VA examiner noted there was an unfortunate and serious gap of over a year in the medical documentation between the Veteran's hospitalization at Seymour Johnson in March 1943, which showed a blood pressure which today would be classified as pre-hypertensive prior to his discharge in July 1943 and the March 1945 VA Medical Form 2545, when the Veteran was only 24 years of age, which documented his blood pressure to be in what would today be considered the clearly hypertensive range.  The VA examiner also noted hypertension was defined differently in that era.  In a summary of findings, the VA examiner noted in pertinent part, there was good documentation that in March 1943 the Veteran had what would today be considered pre-hypertension, although there was no documentation that he was actually hypertensive by today's standards until 1945, over a year following his discharge.  However, the Board notes that the absence of testing of blood pressure from March 1943 to March 1945 not a bar to service connection, especially in light the Veteran's continuing cardiac problems.  

After review of the record, the Board finds that the evidence is at least in equipoise with regard to the likely cause of the Veteran's death.  Resolving doubt in the Veteran's favor, the Board finds the Veteran's hypertension onset during service or within a year of separation from service, based on the elevated blood pressure readings in the service treatment records and based on the April 2015 VA examiner's findings.  Although the May 2015 VA examiner indicated hypertension which was diagnosed decades after his service, such is contradicted by the evidence described above.  Moreover, the April 2014 VA examiner also noted there was clear medical literature evidence that if the Veteran sustained the blood pressure range exhibited in the 1945 examination until the 1980's, he would have experienced the effects of hypertension on his heart and kidneys.  Notably, the November 2007 examiner provided a similar finding stating the Veteran had severe common risk factors for coronary artery disease, including hypertension.  Similarly, the May 2015 VA examiner noted that the Veteran had multiple comorbidities that could cause the cardiomyopathy including his hypertension.  Finally, there is a post-service diagnosis of hypertension, which was shown on the death certificate as a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(c).  Therefore, having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that hypertension, which onset during service or within a year of separation from service, contributed substantially or materially to the cause of the Veteran's death. 

In applying the benefit of the doubt to the claim, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b) (West 2104); 38 C.F.R. § 3.102 (2015); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


